This case comes to us upon a certified question. The certificate is as follows:
"At our last term, the judgment in this case was reversed and the cause remanded for a new trial, but a motion for rehearing was filed and is now pending, and inasmuch as considerable doubt has arisen with some of us as to the correctness of our decision on the original hearing, we deem it advisable to certify to your honors for decision the main question involved in this motion; that is, whether or not the transcript set out in our original opinion filed June 16, 1900, showed that appellee had been appointed and qualified as the guardian of the estate of Maude and Lizzie Gill as provided in article 2753 of our Revised Statutes, to which opinion reference is made for statement of the case, and of the question certified, and it is ordered that the opinion, briefs, motion for rehearing and transcript accompany this certificate."
The following is the transcript to which reference is made in the certificate:
"In the Matter of the Estate of Marcus Gill, Deceased. — In the Bourbon County Court. In Probate, March Term, March 6, 1899.
"Transcript of the record in the above entitled cause, including waiver, order of guardian and guardian's bond, to wit:
                            "WAIVER.
"Hon. W.M. Purnell, J.B.C.C.                     Feby. 25, 1899.
"I hereby waive my right to qualify as guardian of my two children, Maude and Lizzie Gill, aged respectively 7 and 5 years, and request that my cousin, Jacob Everman, be permitted to qualify as such.
"MRS. MARY GILL.
                        "ORDER GUARDIAN.
"Mrs. Mary Gill, widow of Marcus Gill, deceased, filed her waiver herein, and on motion, it is ordered that Jacob Everman be and he is hereby appointed guardian of Maude Gill and Lizzie Gill, infants under the age of fourteen years and heirs of Marcus Gill, deceased. Wherefore, he took the oath required by law, and with D.L. Robbins and H.C. Gillespie, his sureties, executed bond to the Commonwealth of Kentucky conditioned agreeably to law.
                        "GUARDIAN'S BOND.
"The Commonwealth of Kentucky, Bourbon County Court:
"Whereas, Jacob Everman has been appointed by the County Court of Bourbon County and has qualified as guardian of Maude Gill and Lizzie Gill, infants under the age of fourteen years and heirs of Marcus Gill, deceased. Now we, Jacob Everman as principal and D.L. Robbins *Page 213 
and H.C. Gillespie, his sureties, do hereby covenant to and with the Commonwealth of Kentucky that the said Jacob Everman will faithfully discharge the trust of guardian to said minors in all respects as provided by law.
"Signed this 6th day of March, 1899.
"JACOB EVERMAN,
"D.L. ROBBINS,
"(U.S. Stamp 50 cts.)                      "H.C. GILLESPIE."
The transcript is accompanied by the respective certificates of the clerk and judge of the court, as is required by the act of Congress and the statutes of this State.
Article 2753 of our Revised Statutes provides that "where a guardian and his ward are nonresidents, such guardian may file in the county court of any county a full and complete transcript from the records of a court of competent jurisdiction where he and his ward reside, showing that he has been appointed and has qualified as guardian of the estate of such ward; which said transcript shall be certified by the clerk of the court in which the proceedings were had under the seal of such court, if there be one, together with a certificate from the judge, chief justice, or presiding magistrate of such court, as the case may be, that the attestation to such transcript is in due form; and upon the filing of such transcript, the same may be recorded, and the guardian shall be entitled to receive letters of guardianship of the estate of such minor situated in this State, upon filing a bond with sureties, as in other cases, in double the amount of the estimated value of such estate." Clearly, under this provision, a nonresident applicant for letters of guardianship must show that he has been duly appointed and has duly qualified as guardian of the estate of the minor in some other State or country, and it is equally clear that the transcript from the County Court of Bourbon County, Kentucky, exhibited in evidence in this case, does not expressly show such appointment and qualification. But in order to maintain the affirmative of the question certified, it is contended, first, that under the laws of Kentucky a guardian appointed by the county court becomes guardian both of the person and estate of the ward, and that it being the judgment of a court of a sister State, we should take judicial knowledge of those laws; and, in the second place, that if this can not be done, the transcript is sufficient, even under our own laws, to show affirmatively, though impliedly, that the appointment and qualification was as guardian of the estate of the wards.
In support of the first proposition, we are cited to the case of State v. Hinchman, 27 Pennsylvania State, 483. The case is directly in point and supports the contention, and was followed by the Supreme Court of Rhode Island in the case of Paine v. Insurance Company, 11 Rhode Island, 411. The decisions in these cases proceed upon the theory that since the laws of the United States require the courts of a State to give *Page 214 
"full faith and credit" to the judicial proceedings of every other State, the courts will assume to know the laws of such other State so far as is necessary to ascertain the faith and credit due to such proceedings. But this is a question of the construction of a Federal law, — a question upon which the decision of the Supreme Court of the United States is of paramount authority, and that court has distinctly repudiated the doctrine of the Pennsylvania case. Hanley v. Donoghue,116 U.S. 1; Railway v. Ferry Co., 119 U.S. 615. Not only this, but our own court has decided the point adversely to the contention of appellee's counsel. Porcheler v. Bronson, 50 Tex. 555
[50 Tex. 555]. The case of Henry v. Allen, 82 Tex. 35
[82 Tex. 35], does not hold the contrary. The ruling there was, in effect, that the court would presume that the special judge before whom the case was tried in another State was regularly qualified to try the cause, and that it was not necessary to plead and prove the laws of Arkansas authorizing his appointment. It is true that the court say: "Under the general averments of the petition, such proof was admissible, and it has been held that in such cases a court trying a cause based on the judgment of a sister State, authenticated in accordance with the act of Congress, would take judicial notice of the laws of the State in which the judgment was rendered" (citing State v. Hinchman, supra); but it is clear that the holding in the case cited is neither approved nor disapproved. We conclude that the general rule, which is well established in this court, applies in this case, and that in the absence of evidence as to the laws of Kentucky, we must presume that the laws of that State in relation to the appointment and qualification of guardians are the same as the laws of Texas.
Tested by the statutes of this State, does the transcript of the proceeding in the County Court of Bourbon County, Kentucky, show that the appellant was duly appointed and had duly qualified as guardian of the estates of the minors, Maude Gill and Lizzie Gill?
Our statutes in relation to guardians are found in title 51 of our Revised Statutes and are contained in consecutive articles from article 2550 to article 2800, inclusive. Article 2750 provides that where an application has been filed for the appointment of a guardian of a minor, a citation shall issue which shall show, among other things, that the application is for the guardianship of the person or of the estate, or of both.
Article 2576 declares that where the parents live together the father is the natural guardian of the person of the minor and is entitled to be appointed guardian of his estate. In case they do not live together, by article 2576 it is declared that their rights are equal. In case of the death of either, the survivor is the guardian of the person and is entitled to be appointed guardian of the estate. Art. 2577. Article 2589 prescribes that "only one guardian can be appointed of the person or estate; but one person may be appointed guardian of the person and another of the estate whenever the court shall be satisfied that it will be for the advantage of the ward to do so. Nothing in this article shall be *Page 215 
held to prohibit the joint appointment of husband and wife." By article 2590 it is provided that "the order of the court appointing a guardian shall be entered upon the minutes of the court and shall specify" (among other things) "3, whether the guardian is of the person or of the estate or both of the person and estate of such ward." Article 2598 prescribes that "the guardian shall take an oath faithfully to discharge the duties of guardian of the person (or of the estate, or of the person and estate, as the case may be) of the ward, according to law," etc. The bond of the guardian of the person must be in an amount to be fixed by the court not exceeding $1000, and is to be conditioned that he will faithfully perform the duties of guardian of the person of the ward. Art. 2599. The bond of the guardian of the estate is to be in double the estimated value of the property of the ward and is to be conditioned faithfully to perform the duties of guardian of the estate of the ward. Art. 2600. "Where the same person is appointed guardian of both the person and estate of a ward, only one bond shall be given by such guardian, varying the form thereof to suit the case." Art. 2602. Articles 2612 to 2620 prescribe the duties of the guardian of the estate with reference to the inventory and appraisement of the estate and the list of claims. Articles 2621 and 2622 define the powers and duties of the guardian of the person, and article 2623 and article 2625 to 2628, inclusive, the powers and duties of the guardian of the estate. Article 2624 provides: "The guardian of both person and estate has all the rights and powers and shall perform all the duties of the guardian of the person and of the guardian of the estate." Articles 2631 to 2734, inclusive, except article 2683, contain more specific provisions of the powers, duties and liabilities of the guardian of the estate in relation to such estate. Article 2683 makes it the duty of the guardian of the person to return to the court annually an account of his expenditures for the education and maintenance of his ward.
These provisions manifest the purpose of the Legislature to make the guardianship of the person of a minor and the guardianship of his estate distinct trusts, — as distinct as if the person to whom the trust in the one case may be confined is called the guardian of the person, and, in the other, the trustee of the estate. There is nothing in our statutes to indicate that it was contemplated that a person might be appointed simply as guardian of a minor with control both over his person and his estate. The powers, duties, and liabilities of the respective trusts may be combined in the same person but only by a specific appointment as guardian of the person and also as guardian of the estate, and by qualification, by oath and bond applicable to both capacities.
Clearly the order shown by the transcript in this case does not comply with our laws, which we are required to presume are the same as the laws of Kentucky. It does not specify that the guardian is appointed either over the person or estate. Nor does it say that he is appointed over both. The appointment being general, it may lead us to suspect that it was intended to be an appointment over both; but this is not sufficient. *Page 216 
The waiver by the mother of her right to the appointment is as applicable to the guardianship of the person as to the guardianship of the estate. The title of the proceeding, "In Matter of the Estate of Marcus Gill, Deceased," throws no light upon the question. Marcus Gill appears to have been the father of the minors. The estate of these children may have proceeded from his estate, yet we are at a loss to see the propriety of appointing a guardian of his children in a proceeding pertaining to the settlement of his estate. Under our laws, by his will he might have nominated a guardian of his children, but it does not appear in this case that he ever made such nomination. We conclude that the transcript does not show that the appellant was appointed guardian of the estates of the minors. And again, if so appointed, we are of opinion that it does not appear from the transcript that he was ever legally qualified. We have seen that the guardian of the estate of a minor must give bond in a fixed sum, that is, in double the estimated value thereof. The bond in this case does not name any sum, and we think, therefore, if such a bond had been presented to a county judge in this State, it would have been his duty to reject it.
Whether, if such a bond had been accepted and the guardian had taken charge of and managed the ward's estate under it, it would have been binding upon him and his sureties, is a question not before us and one upon which we express no opinion.
We answer the question certified in the negative.